Title: To George Washington from John Page, 14 February 1774
From: Page, John
To: Washington, George



Dear Sir,
Febry 14th 1774

I have at last purchas’d Mr John Rootes’s Land for you. He this Day assign’d the Governors Warrant for it, to me, for your Use. I don’t chuse to inclose it, for fear my Letter may miscarry, and am in hopes it will suit your Purpose as well, to receive it at Fredericksburg, the first Day of April; when I expect to have the Pleasure of meeting with you there. No Money will be requir’d of you, ’til I see you, and you think the Land sufficiently secur’d. I am Sir, Your very Servt

John Page

